Case 1:18-cv-00088-LPS Document 1073 Filed 08/19/21 Page 1 of 3 PageID #: 51833




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

 H. LUNDBECK A/S, TAKEDA                )
 PHARMACEUTICAL COMPANY LTD.,           )
 TAKEDA PHARMACEUTICALS U.S.A.,         )
 INC., TAKEDA PHARMACEUTICALS           )
 INTERNATIONAL AG and TAKEDA            )   C.A. No. 18-88 (LPS)
 PHARMACEUTICALS AMERICA, INC.,         )   CONSOLIDATED
                                        )
                    Plaintiffs,         )
                                        )
              v.                        )
                                        )
 LUPIN LIMITED, et al.,                 )
                                        )
                    Defendants.         )

        LETTER TO THE HONORABLE LEONARD P. STARK REGARDING
           RESPONSE TO DEFENDANTS’ AUGUST 12, 2021 LETTER
Case 1:18-cv-00088-LPS Document 1073 Filed 08/19/21 Page 2 of 3 PageID #: 51834




 OF COUNSEL:                            MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                        Jack B. Blumenfeld (#1014)
 George F. Pappas                       Megan E. Dellinger (#5739)
 Einar Stole                            1201 North Market Street
 Christopher N. Sipes                   P.O. Box 1347
 Brianne Bharkhda                       Wilmington, DE 19899
 Priscilla G. Dodson                    (302) 658-9200
 Alaina Whitt                           jblumenfeld@morrisnichols.com
 Han Park                               mdellinger@morrisnichols.com
 COVINGTON & BURLING LLP
 One CityCenter                         Attorneys for Plaintiffs
 850 Tenth Street NW
 Washington, DC 20001-4956
 (202) 662-6000

 Megan L. Hare
 Jennifer D. Cieluch
 COVINGTON & BURLING LLP
 The New York Times Building
 620 Eighth Avenue
 New York, NY 10018
 (212) 841-1000

 Kurt G. Calia
 Yiye Fu
 COVINGTON & BURLING LLP
 3000 El Camino Real
 5 Palo Alto Square, 10th Floor
 Palo Alto, CA 94306-2112
 (650) 632-4700

 August 19, 2021
Case 1:18-cv-00088-LPS Document 1073 Filed 08/19/21 Page 3 of 3 PageID #: 51835




Dear Judge Stark:
Plaintiffs submit this letter in response to the letter Defendants submitted on August 12, concerning
GlaxoSmithKline LLC v. Teva Pharms. USA, No. 18-1976, _ F.3d _ (Fed. Cir. 2021) (“GSK II”).
D.I. 1072. The Federal Circuit’s opinion in GSK II provides additional support for finding induced
infringement of U.S. Patent No. 9,278,096 in this matter.

GSK II confirms that an ANDA filer may induce infringement when its section viii carve out fails
to fully remove an infringing use from the generic label. GSK II at 14–18; D.I. 1012 at 72–73;
D.I. 1054 at 32–34; see also AstraZeneca Pharm. LP v. Apotex, Corp., 669 F.3d 1042 (Fed. Cir.
2010). The touchstone of the induced infringement analysis in Hatch-Waxman cases such as this
has been, and continues to be, whether the proposed generic labeling, considered as a whole,
encourages, recommends, or promotes an infringing use. D.I. 1012 at 72–73, 81; D.I. 1047 at 79;
D.I. 1054 at 32–34; see also GSK II at 25 (“Our precedent has consistently held that, when a
product is sold with an infringing label or an infringing instruction manual, such a label is evidence
of intent to induce infringement.”). The Federal Circuit expressly rejected Teva’s argument that
its partial label did not induce because it “may encourage both infringing and noninfringing uses.”
GSK II at 17.

Notably, here, the indication for Defendants’ products remains the same as Plaintiffs’ Trintellix
product. D.I. 1012 at 68, 81. And Plaintiffs’ experts explained in detail how Defendants’
prescribing information will encourage physicians to prescribe generic vortioxetine for the claimed
method of treatment. D.I. 1012 at 73–83; D.I. 1054 at 32–49; see GSK II at 13–19 (detailing GSK’s
expert testimony comparing the claim to relevant sections of Teva’s partial label). Such evidence
that a label encourages an infringing use was relied on in GSK II and has been sufficient to establish
induced infringement in case after case, including where Defendants have yet to sell or market
their ANDA product. See D.I. 1012 at 73–83 (citing pre-launch Hatch-Waxman cases); D.I. 1054
at 32–49 (same). Furthermore, here, it is undisputed that physicians will read Defendants’
prescribing information. See, e.g., D.I. 1012 at 76. It is likewise undisputed that Defendants
represent that their ANDA products are therapeutically equivalent to Trintellix®. See, e.g.,
D.I. 1012 at 69; see also GSK II at 27–28 (evidence that Teva knew doctors would read its label
and Teva’s marketing of its product as a “therapeutic equivalent” of the brand supported the jury’s
finding of induced infringement).

Based on the record evidence in this case, a finding that Defendants will induce infringement of
the ’096 Patent if approved, is consistent with GSK II and Federal Circuit precedent regarding
inducement in pre-launch Hatch-Waxman cases.

                                               Respectfully,

                                               /s/ Megan E. Dellinger

                                               Megan E. Dellinger (#5739)

MED/rs
cc:    Clerk of the Court (via CM/ECF)
       All Counsel of Record (via CM/ECF and email)
